    Case: 1:19-cr-00772 Document #: 58 Filed: 09/23/20 Page 1 of 1 PageID #:365




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA

       v.                                         No. 19 CR 772

 DAQUAN O. PIERCE                                 Hon. Matthew F. Kennelly


        GOVERNMENT=S MOTION TO DISMISS THE INDICTMENT

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, hereby submits the

following Motion to Dismiss the Indictment:

      Pursuant to Federal Rule of Criminal Procedure 48(a), the government moves

to dismiss the indictment in this case without prejudice.


                                          Respectfully submitted,

                                          JOHN R. LAUSCH, JR.
                                          United States Attorney

                                    By:   /s/Stephen L. Heinze
                                          Stephen L. Heinze
                                          Assistant United States Attorney



Date: September 23, 2020
